      Case 1:21-cv-02284-SDG-RGV Document 3 Filed 06/11/21 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JAMES HATCHER                        )
                                     )
            Plaintiff,               )      CIVIL ACTION FILE NO.
v.                                   )
                                     )      1:21-cv-02284-SDG-RGV
CRONIC NISSAN, INC.,                 )
                                     )
            Defendant.               )


                    ACKNOWLEDGMENT OF SERVICE

      COME NOW, Defendant Cronic Nissan, Inc. (“Defendant”) and hereby

acknowledges service of the Summons of the Complaint in the above styled civil

action. Defendants shall have 21 calendar days from the date of execution of this

Acknowledgement by counsel for Defendant to file their response to the

Complaint. Defendants shall retain all defenses or objections to the Complaint and

to the jurisdiction and venue of the Court, except any objections based on notice,

service and issuance of process.
     Case 1:21-cv-02284-SDG-RGV Document 3 Filed 06/11/21 Page 2 of 4




      So acknowledged this 11th day of June, 2021.

                                     FREEMAN MATHIS & GARY, LLP

                                     /s/ Jill R. Dunn
                                     Jill R. Dunn
                                     Georgia Bar No. 602155
                                     Matthew N. Foree
                                     Georgia Bar No. 268702

                                     Counsel for Defendant

100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
(770) 818-0000 (telephone)
(770) 937-9960 (facsimile)
jdunn@fmglaw.com
mforee@fmglaw.com




                                       2
     Case 1:21-cv-02284-SDG-RGV Document 3 Filed 06/11/21 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing pleadings complies with Northern District

of Georgia Local Rule 5.1(C) regarding all spacing, font, and font size

requirements.

      This 11th day of June, 2021.


                                       FREEMAN MATHIS & GARY, LLP

                                       /s/ Jill R. Dunn
                                       Jill R. Dunn
                                       Georgia Bar No. 602155
                                       Matthew N. Foree
                                       Georgia Bar No. 268702

                                       Attorneys for Defendants


100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
T: 770-818-0000
F: 770-937-9960
jdunn@fmglaw.com
mforee@fmglaw.com




                                        3
      Case 1:21-cv-02284-SDG-RGV Document 3 Filed 06/11/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I    hereby    certify    that    I       have   submitted   the   foregoing

ACKNOWLEDGMENT OF SERVICE to the Clerk of Court using the CM/ECF

system which will automatically send electronic mail notification of such filing to

the following counsel of record who are CM/ECF participants:

Shimshon Wexler
S Wexler, LLC
2244 Henderson Mill Rd, Suite 108
Atlanta, Georgia 30345

      This 11th day of June, 2021.

                                       /s/ Jill R. Dunn
                                       Jill R. Dunn
                                       Georgia Bar No. 602155

                                       Counsel for Respondent
100 Galleria Parkway
Suite 1600
Atlanta, Georgia 30339-5948
T: 770.818.0000
F: 770.937.9960
E: jdunn@fmglaw.com




                                            4
